DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and e-mail communications with Mr. Robert L. Pilaud on 10/19/2021.

The application has been amended as follows: 
 

1. - 51. (Canceled)

52.	(New) A method for providing media recommendations to a potential user based on analyzing a blockchain ledger, the method comprising:
storing a potential user interest score that represents interest of the potential user in a media asset associated with a first genre keyword;
searching the blockchain ledger that comprises a plurality of blocks, wherein each block comprises:

an identifier of a genre keyword of the media asset;
a cryptographic key for decrypting the media asset for consumption;
data indicating a seller user of an authorization to access the media asset, wherein the block is configured to disallow access to the cryptographic key stored in the block to the seller user; and
data indicating a buyer user of the authorization to access the media asset, wherein the block is configured to allow access to the cryptographic key stored in the block to the buyer user;
wherein the searching the blockchain ledger comprises identifying a first block that comprises:
an identifier of a first media asset and metadata for the first media asset, which includes the first genre keyword;
a first cryptographic key for decrypting the first media asset; and 
an indication that an authorization to access the first cryptographic key for decrypting the first media asset was transferred away from the potential user to a buyer user, wherein the potential user no longer has access to the first cryptographic key stored in the first block;
in response to identifying the first block and determining that the first block comprises the indication that the authorization to access the first cryptographic key for decrypting the first media asset was transferred away from the potential user:

providing a media asset recommendation to the potential user based on the decreased potential user interest score.

53.	(New) The method of claim 52, comprising:
setting the potential user interest score prior to identifying the first block by:
searching the blockchain ledger to identify a set of purchase blocks, wherein each purchase block of the set of purchase blocks;
identifies a media asset that comprises metadata which includes the first keyword; and	
identifies the potential user as a buyer user of an authorization to access that asset;
determining a size of the set of purchase blocks;
in response to identifying the set of purchase blocks, setting the potential user interest score based on the size of the set of purchase blocks.

54.	(New) The method of claim 52, wherein providing a media asset recommendation to the potential user based on the potential user interest score further comprises:
determining whether the potential user interest score corresponds to a threshold, and


55.	(New) The method of claim 52, wherein the first block comprises a price value indicative of the amount of money paid by the potential user.

56.	(New) The method of claim 55, the method further comprising:
determining whether the price value exceeds a threshold;
in response to determining that the price value does not exceed the threshold, modifying the potential user interest score by a first amount; and
in response to determining that the price value exceeds the threshold, modifying the potential user interest score by a second amount.

57.	(New) The method of claim 52, wherein the first block comprises a time value, wherein the authorization to access the first media asset reverts to the seller user after the amount of time indicated by the time value elapses.

58.	(New) The method of claim 57, further comprising:
determining whether the time value exceeds a threshold;

in response to determining that the time value exceeds the threshold, modifying the potential user interest score by a second amount.

59.	(New) The method of claim 52, further comprising:
searching the blockchain ledger to identify a second block, wherein the second block:
identifies a second media asset that comprises metadata that includes a second keyword related to the first keyword; and
identifies the potential user as one of a seller user or a buyer user of an authorization to access the second media asset; and
in response to identifying the second block, modifying the potential user interest score based on whether the second block identifies the potential user as the seller user of the authorization to access the second media asset or as the buyer user of the authorization to access the second media asset.

60.	(New) The method of claim 52, wherein the first block comprises a timestamp indicative of a time when the authorization to access the first media asset was transferred to the potential user.


determining a time indicative of when the potential user watched the first media asset;
determining a difference time value between the time identified by the timestamp and the time indicative of when the potential user watched the first media asset;
determining whether the difference time value exceeds a threshold;
in response to determining that the difference time value does not exceed the threshold, modifying the potential user interest score by a first amount; and
in response to determining that the difference time value exceeds the threshold, modifying the potential user interest score by a second amount.

62.	(New) The method of claim 52, wherein the media asset recommendation is for an asset of a different genre than the first genre.

63.	(New) A system for providing media recommendations to a potential user based on analyzing a blockchain ledger, the system comprising:
a processor;
a memory storing computer readable instructions that when executed by the processor causes the processor to perform the steps of:
storing a potential user interest score that represents interest of the potential user in a media asset associated with a first genre keyword;

an identifier of the media asset;
an identifier of a genre keyword of the media asset;
a cryptographic key for decrypting the media asset for consumption;
data indicating a seller user of an authorization to access the media
asset, wherein the block is configured to disallow access to the cryptographic key stored in the block to the seller user; and
data indicating a buyer user of the authorization to access the media asset, wherein the block is configured to allow access to the cryptographic key stored in the block to the buyer user;
wherein the searching the blockchain ledger comprises identifying a first block that comprises:
an identifier of a first media asset and metadata for the first media asset, which includes the first genre keyword;
a first cryptographic key for decrypting the first media asset; and 
an indication that an authorization to access the first cryptographic key for decrypting the first media asset was transferred away from the potential user to a buyer user, wherein the potential user no longer has access to the first cryptographic key stored in the first block;

decreasing the potential user interest score that represents interest of the potential user in the media asset that is associated with the first genre keyword; and
providing a media asset recommendation to the potential user based on the decreased potential user interest score.

64.	(New) The system of claim 63, the memory storing computer readable instructions that when executed by the processor further causes the processor to perform the steps of:
setting the potential user interest score prior to identifying the first block by:
searching the blockchain ledger to identify a set of purchase blocks, wherein each purchase block of the set of purchase blocks;
identifies a media asset that comprises metadata which includes the first keyword; and
identifies the potential user as a buyer user of an authorization to access that asset;
determining size of the set of purchase blocks;


65.	(New) The system of claim 63, wherein providing a media asset recommendation to the potential user based on the potential user interest score further comprises:
	determining whether the potential user interest score corresponds to a threshold, and
	in response to determining that the potential user interest score corresponds to the threshold, providing the media asset recommendation to the potential user, wherein the media asset recommendation comprises recommending a second media asset related to the first keyword.

66.	 (New) The system of claim 63, wherein the first block comprises a price value indicative of the amount of money paid to or by the potential user.

67.	 (New) The system of claim 66, the memory storing computer readable instructions that when executed by the processor further causes the processor to perform the steps of:
determining whether the price value exceeds a threshold;
in response to determining that the price value does not exceed the threshold, modifying the potential user interest score by a first amount; and


68.	(New) The system of claim 63, wherein the first block comprises a time value, wherein the authorization to access the first media asset reverts to the seller user after the amount of time indicated by the time value elapses.

69.	 (New) The system of claim 67, the memory storing computer readable instructions that when executed by the processor further causes the processor to perform the steps of:
determining whether the time value exceeds a threshold;
in response to determining that the time value does not exceed the threshold, modifying the potential user interest score by a first amount; and
in response to determining that the time value exceeds the threshold, modifying the potential user interest score by a second amount.

70.	 (New) The system of claim 63, the memory storing computer readable instructions that when executed by the processor further causes the processor to perform the steps of:
searching the blockchain ledger to identify a second block, wherein the second block:

identifies the potential user as one of a seller user or a buyer user of an authorization to access the second media asset; and
in response to identifying the second block, modifying the potential user interest score based on whether the second block identifies the potential user as the seller user of the authorization to access the second media asset or as the buyer user of the authorization to access the second media asset.

71.	 (New) The system of claim 63, wherein the first block comprises a timestamp indicative of a time when the authorization to access the first media asset was transferred to the potential user.

72.	 (New) The system of claim 70, the memory storing computer readable instructions that when executed by the processor further causes the processor to perform the steps of:
determining a time indicative of when the potential user watched the first media asset;
determining a difference time value between the time identified by the timestamp and the time indicative of when the potential user watched the first media asset;
determining whether the difference time value exceeds a threshold;

in response to determining that the difference time value exceeds the threshold, modifying the potential user interest score by a second amount.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Recommendation systems, such as using purchase history data to create recommendations and/or based on user interests is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2018/0025005 A1 and US 2007/0060173 A1; and NPLs Renaud-Deputter et al (NPL 2013), Sung-Woo et al (NPL 2016) and Liu et al. (NPL 2017). Recording events in a blockchain ledger, such as a purchase transaction or event occurrence is old and well known as evidenced by numerous prior art cited in the record including US Patent US 10,878,248 B2; US Patent Publications US 2018/0041571 A1 and US 2017/0134161 A1; and NPL Detho (NPL 2016); Profile management, such as updating a user profile or score based on usage is old and well known as evidenced by numerous prior art cited in the record including US Patent US 9,830,632 B2; and US Patent Publication US 2007/0220552 A1.

The cited prior art, however, does not teach or suggest, alone or in combination: “in response to identifying the first block and determining that the first block comprises the indication that the authorization to access the first cryptographic key for decrypting the first media asset was transferred away from the potential user; decreasing the potential user interest score that represents interest of the potential user in the media asset that is associated with the first genre keyword; and providing a media asset recommendation to the potential user based on the decreased potential user interest score”, as required by independent claims 52 and 63. While the concepts are not . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685